Title: General Orders, 7 June 1800
From: Hamilton, Alexander,North, William
To: 

Adjutant General’s Office,New-York, June 7th, 1800. 
Major General Hamilton cannot permit the troops, which are about to retire from the Field, to depart, without carrying with them the assurance of the highest sense which he entertains of their highest merits. The zeal with which they came forward in defence of their country, when the signal of danger was given by the government, does great honor to their patriotism and spirit. Their conduct in service has corresponded with the laudable motives which led them into it. They have deserved the esteem of their fellow-citizens, and the warm approbation of their generals. They have exemplified how speedily American soldiers can be prepared to meet the enemies of their country.
The affection of the Major General, will accompany his fellow soldiers wheresoever they may go—nor will any thing give him more pleasure than opportunities of testifying to them, individually, by actions as well as words, the high regard which he cherishes for them.

W. North, Adj. Gen.

